Exhibit 10.8.35

 

TRADEMARK SECURITY AGREEMENT

 

THIS TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of February 14,
2008, is entered into by and between WESTAFF SUPPORT, INC., a California
corporation (“Debtor”), having an office at 298 North Wiget Lane, Walnut Creek,
California 94598, and U.S. BANK NATIONAL ASSOCIATION, with an office at 633 West
Fifth Street, 29th Floor, Los Angeles, California 90071, as Agent for the
Lenders party to the Financing Agreement referred to below (in such capacity,
“Secured Party”), with reference to the following facts:

 

RECITALS

 

A.            Debtor has adopted, used and is using, and is the owner of the
entire right, title, and interest in and to the trademarks, trade names, terms,
designs and applications therefor described in Schedule A annexed hereto and
made a part hereof;

 

B.            Secured Party and the Lenders have agreed to enter into certain
financing arrangements with Westaff (USA), Inc. (“Borrower”) pursuant to a
Financing Agreement of even date herewith by and among Borrower, Westaff, Inc.,
the Lenders party thereto (collectively, the “Lenders”), and Secured Party, as
Agent (the “Financing Agreement”); and

 

 C.           Debtor has guaranteed the obligations of Borrower under the
Financing Agreement pursuant to a Continuing Guaranty of even date herewith made
by Debtor and MediaWorld International in favor of Secured Party and the Lenders
(the “Guaranty”) (the Financing Agreement and the Guaranty, together with this
Agreement, and all other related documents, agreements, instruments, as the same
may now exist or may hereafter be amended or supplemented, are referred to
herein collectively as the “Loan Documents”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             SECURITY INTEREST

 

In order to induce Secured Party and the Lenders to enter into the Loan
Documents and in consideration thereof, Debtor hereby grants to Secured Party,
for the benefit of the Lenders, a security interest in:

 

(a)           all of Debtor’s now existing or hereafter acquired right, title,
and interest in and to: all of Debtor’s trademarks, trade names, trade styles
and service marks; all prints and labels on which such trademarks, trade names,
trade styles and service marks appear, have appeared or will appear, and all
designs and general intangibles of a like nature; all applications,
registrations and recordings relating to the foregoing in the United States
Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof, any political subdivision thereof or in any
other countries, and all reissues, extensions and renewals thereof including
those trademarks, terms, design and applications described in Schedule A hereto
(the “Trademarks”);

 

--------------------------------------------------------------------------------


 

(b)           the goodwill of the business symbolized by each of the Trademarks,
including, without limitation, all customer lists and other records relating to
the distribution of products or services bearing the Trademarks; and

 

(c)           any and all proceeds of any of the foregoing, including, without
limitation, any claims by Debtor against third parties for infringement of the
Trademarks or of any licenses with respect thereto (all of the foregoing are
collectively referred to herein as the “Collateral”).

 

2.             OBLIGATIONS SECURED

 

The security interests granted to Secured Party in this Agreement shall secure
the prompt and indefeasible payment and performance of the “Obligations” as
defined in the Financing Agreement (all the foregoing hereinafter referred to as
the “Obligations”).

 

3.             WARRANTIES AND COVENANTS

 

Debtor hereby covenants, represents and warrants that (all of such covenants,
representations and warranties being continuing in nature until the Obligations
are Paid in Full (as defined in the Financing Agreement)):

 

A.            All of the existing Collateral is valid and subsisting in full
force and effect to Debtor’s knowledge, and Debtor owns sole, full, and clear
title thereto, and has the right and power to grant the security interests
granted hereunder.  Debtor will, at Debtor’s expense, perform all acts and
execute all documents reasonably necessary to maintain the existence of the
Collateral as valid, subsisting and registered trademarks including without
limitation the filing of any renewal affidavits and applications.  The
Collateral is not subject to any lien, security interest, claim or encumbrance
(“Lien”), except the security interests granted hereunder, the licenses, if any,
which are specifically described in Schedule B hereto and Permitted Liens (as
defined in the Financing Agreement).

 

B.            Debtor will not assign, sell, mortgage, lease, transfer, pledge,
hypothecate, grant a security interest in or Lien upon, encumber, grant an
exclusive or non-exclusive license relating thereto, except to Secured Party, or
otherwise dispose of, any of the Collateral without the prior written consent of
Secured Party, which will not be unreasonably withheld, except for
(i) non-exclusive licenses in the ordinary course of Debtor’s business and
(ii) exclusive registered user agreements or licenses limited in geographic
scope granted to franchisees in the ordinary course of Debtor’s business and in
accordance with Section 10.24(c) of the Financing Agreement.

 

C.            Debtor will, at Debtor’s expense, perform all acts and execute all
documents reasonably requested at any time by Secured Party to evidence,
perfect, maintain, record, or enforce the security interest in the Collateral
granted hereunder or to otherwise further the provisions of this Agreement. 
Debtor hereby authorizes Secured Party to execute and file one or more financing
statements (or similar documents) with respect to the Collateral.  Debtor
further authorizes Secured Party to have this or any other similar security

 

2

--------------------------------------------------------------------------------


 

agreement filed with the Commissioner of Patents and Trademarks or other
appropriate federal, state or government office.

 

D.            Debtor will, concurrently with the execution and delivery of this
Agreement, execute and deliver to Secured Party an original of a Power of
Attorney in the form of Exhibit 1 annexed hereto for the implementation of the
assignment, sale or other disposition of the Collateral pursuant to Secured
Party’s exercise of the rights and remedies granted to Secured Party hereunder. 
Secured Party agrees it will only exercise the Power of Attorney upon the
occurrence and during the continuation of an Event of Default under (and as
defined in) the Financing Agreement.

 

E.             Secured Party may, in its sole discretion, pay any amount or do
any act which Debtor fails to pay or do as required hereunder or as requested by
Secured Party to maintain and preserve the Collateral, defend, protect, record,
amend or enforce the Obligations, the Collateral, or the security interest
granted hereunder, including, but not limited to, all filing or recording fees,
court costs, collection charges and reasonable attorneys’ fees.  Debtor will be
liable to Secured Party for any such payment, which payment shall be deemed a
borrowing by Debtor from Secured Party, and shall be payable on demand together
with interest at the applicable rate set forth in the Loan Documents and shall
be part of the Obligations secured hereby.

 

F.             As of the date hereof, Debtor does not have any Trademarks
registered, or subject to pending applications, in the United States Patent and
Trademark Office or any similar office or agency in the United States other than
those described in Schedule A annexed hereto.

 

G.            Debtor shall notify Secured Party in writing of the filing of any
application for the registration of a Trademark with the United States Patent
and Trademark Office or any similar office or agency in the United States or any
state therein within thirty (30) days of such filing.  Upon request of Secured
Party, Debtor shall execute and deliver to Secured Party any and all
assignments, agreements, instruments, documents, and such other papers as may be
requested by Secured Party to evidence the security interests of Secured Party
in or Trademark.

 

H.            Debtor has not abandoned any of the Trademarks material to the
conduct of the business and Debtor will not do any act, nor omit to do any act,
whereby such Trademarks may become abandoned, canceled, invalidated,
unenforceable, avoided, or avoidable except where Debtor, in the good faith
exercise of its business judgment, has otherwise determined that such Trademark
is not material to the business or operations of Debtor.  Debtor shall notify
Secured Party immediately if Debtor knows or has reason to know of any reason
why any application, registration, or recording may become abandoned, canceled,
invalidated, unenforceable, avoided, or avoidable.

 

I.              Debtor will render any assistance, as Secured Party may
determine is reasonably necessary, to Secured Party in any proceeding before the
United States Patent and Trademark Office, any federal or state court, or any
similar office or agency in the United States or any state therein or any other
country to maintain such application and registration of

 

3

--------------------------------------------------------------------------------


 

the Trademarks as Debtor’s exclusive property and to protect Secured Party’s
interest therein, including, without limitation, filing of renewals, affidavits
of use, affidavits of incontestability and opposition, interference, and
cancellation proceedings.

 

J.             Debtor will promptly notify Secured Party if Debtor (or any
affiliate or subsidiary thereof) learns of any use by any person of any other
process or product which infringes upon any Trademark.  If reasonably requested
by Secured Party, Debtor, at Debtor’s expense, shall join with Secured Party in
an infringement action as Secured Party, in Secured Party’s reasonable
discretion, may deem advisable for the protection of Secured Party’s interest in
and to the Trademarks.

 

K.            Debtor assumes all responsibility and liability arising from the
use of the Trademarks by Debtor, and Debtor hereby indemnifies and holds Secured
Party harmless from and against any claim, suit, loss, damage, or expense
(including reasonable attorneys’ fees) arising out of any alleged defect in any
product manufactured, promoted, or sold by Debtor (or any affiliate or
subsidiary thereof) in connection with any Trademark or out of the manufacture,
promotion, labeling, sale or advertisement of any such product by Debtor (or any
affiliate or subsidiary thereof) except for claims, suits, losses, damages or
expenses to the extent resulting from the Agent’s gross negligence or willful
misconduct.

 

4.             RIGHTS AND REMEDIES

 

Upon the occurrence and during the continuance of an Event of Default and at any
time thereafter, in addition to all other rights and remedies of Secured Party,
whether provided under applicable law, the Agreements or otherwise, and after
expiration of any grace period, Secured Party shall have the following rights
and remedies which may be exercised without notice to, or consent by, Debtor,
except as such notice or consent is expressly provided for hereunder:

 

A.            Secured Party may make use of any Trademarks for the sale of goods
or rendering of services in connection with enforcing any other security
interest granted by Debtor to Secured Party.

 

B.            Secured Party may grant such license or licenses relating to the
Collateral for such term or terms, on such conditions, and in such manner as
Secured Party shall in its sole discretion deem appropriate.  Such license or
licenses may be general, special, or otherwise and may be granted on an
exclusive or non-exclusive basis throughout all or any part of the United States
of America, its territories and possessions, and all foreign countries.

 

C.            Secured Party may assign, sell, or otherwise dispose of the
Collateral or any part thereof, either with or without special conditions or
stipulations, except that Secured Party agrees to provide Debtor with ten
(10) days prior written notice of any proposed disposition of the Collateral. 
Secured Party shall have the power to buy the Collateral or any part thereof,
and Secured Party shall also have the power to execute assurances and perform
all other acts which Secured Party may, in Secured Party’s sole discretion, deem
appropriate or proper to complete such assignment, sale or disposition.  In any
such event, Debtor shall be liable for any deficiency.

 

4

--------------------------------------------------------------------------------


 

D.            In addition to the foregoing, in order to implement the
assignment, sale, or other disposition of any of the Collateral pursuant to
subparagraph 4C hereof, Secured Party may at any time execute and deliver on
behalf of Debtor, pursuant to the authority granted in the Powers of Attorney
described in subparagraph 3E hereof, one or more instruments of assignment of
the Trademarks (or any application, registration, or recording relating
thereto), in form suitable for filing, recording or registration.  Debtor agrees
to pay Secured Party on demand all costs incurred in any such transfer of the
Collateral, including, but not limited to, any taxes, fees, and reasonable
attorneys’ fees.

 

E.             Secured Party may apply the proceeds actually received from any
such license, assignment, sale or other disposition of Collateral first to the
reasonable costs and expenses thereof, including, without limitation, reasonable
attorneys’ fees and all legal, travel, and other expenses which may be incurred
by Secured Party.  Thereafter, Secured Party may apply any remaining proceeds to
such of the Obligations as Secured Party may in its sole discretion determine. 
Debtor shall remain liable to Secured Party for any expenses or obligations
remaining unpaid after the application of such proceeds, and Debtor will pay
Secured Party on demand any such unpaid amount, together with interest at the
default rate set forth in the Loan Agreement.

 

F.             In the event that any such license, assignment, sale or
disposition of the Collateral (or any part thereof) is made after the occurrence
of an Event of Default, Debtor shall supply to Secured Party or Secured Party’s
designee Debtor’s knowledge and expertise relating to the manufacture and sale
of the products and services bearing the Trademarks and Debtor’s customer lists
and other records relating to the Trademarks and the distribution thereof.

 

Nothing contained herein shall be construed as requiring Secured Party to take
any such action at any time.  All of Secured Party’s rights and remedies,
whether provided under law, the Agreements, this Agreement, or otherwise, shall
be cumulative and none is exclusive.  Such rights and remedies may be enforced
alternatively, successively, or concurrently.

 

5.             MISCELLANEOUS

 

A.            Any failure or delay by Secured Party to require strict
performance by Debtor of any of the provisions, warranties, terms and conditions
contained herein or in any other agreement, document, or instrument, shall not
affect Secured Party’s right to demand strict compliance and performance
therewith, and any waiver of any Event of Default shall not waive or affect any
other Event of Default, whether prior or subsequent thereto, and whether of the
same or of a different type.  None of the warranties, conditions, provisions,
and terms contained herein or in any other agreement, document, or instrument
shall be deemed to have been waived by any act or knowledge of Secured Party,
its agents, officers, or employees, but only by an instrument in writing, signed
by an officer of Secured Party and directed to Debtor, specifying such waiver.

 

B.            All notices, requests and demands to or upon the respective
parties hereto shall be deemed to have been duly given or made: if by hand,
immediately upon delivery; if by facsimile (fax), telex or telegram, immediately
upon sending; if by any

 

5

--------------------------------------------------------------------------------


 

overnight delivery service, one day after dispatch; and if mailed by first class
or certified mail, three (3) days after mailing.  All notices, requests and
demands are to be given or made to the respective parties at the following
addresses (or to such other addresses as either party may designate by notice in
accordance with the provisions of this paragraph):

 

If to Debtor:

WESTAFF SUPPORT, INC.

 

298 North Wiget Lane

 

Walnut Creek, California 94598

 

Attn: Chief Financial Officer

 

 

If to Secured Party:

U.S. BANK NATIONAL ASSOCIATION,

 

as Agent

 

633 West Fifth Street, 29th Floor

 

Los Angeles, California 90071

 

Attn: Westaff (USA), Inc. Account Officer

 

C.            In the event that any provision hereof shall be deemed to be
invalid by any court, such invalidity shall not affect the remainder of this
Agreement.

 

D.            This Agreement shall be binding upon and for the benefit of the
parties hereto and their respective legal representatives, successors and
assigns.  No provision hereof shall be modified, altered or limited except by a
written instrument expressly referring to this Agreement signed by the party to
be charged thereby.

 

E.             The security interest granted to Secured Party shall terminate
and the Collateral will be reassigned to Debtor, at Debtor’s sole expense, upon
termination of the Financing Agreement and Payment in Full (as defined in the
Financing Agreement) to Secured Party and the Lenders of all Obligations
thereunder.

 

F.             THE VALIDITY, INTERPRETATION AND EFFECT OF THIS AGREEMENT SHALL
BE GOVERNED BY THE LAWS OF THE UNITED STATES OF AMERICA AND THE LAWS OF THE
STATE OF CALIFORNIA.

 

{Signature Pages Follow}

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Debtor and Secured Party have executed this Agreement as of
the day and year first above written.

 

 

DEBTOR:

 

 

 

WESTAFF SUPPORT, INC., a California

corporation

 

 

 

 

 

By:

/s/ Dawn M. Jaffray

 

 

Dawn M. Jaffray

 

 

Senior Vice President and Chief Financial
Officer

 

 

 

 

 

 

 

SECURED PARTY:

 

 

 

U.S.BANK NATIONAL ASSOCIATION,

 

as Agent for the Lenders

 

 

 

 

 

By:

/s/ Susan V. Freed

 

 

Susan V. Freed

 

 

Vice President

 

7

--------------------------------------------------------------------------------